                            IN UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                   EL DORADO DIVISION


ERIC M. GREER                                                                          PLAINTIFF

vs.                                  Civil No. 1:18-cv-01033

NANCY A. BERRYHILL                                                                   DEFENDANT
Acting Commissioner, Social Security Administration

                                  MEMORANDUM OPINION

       Eric Greer, (“Plaintiff”) brings this action pursuant to § 205(g) of Title II of the Social

Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review of a final decision of

the Commissioner of the Social Security Administration (“SSA”) denying his application for

Disability Insurance Benefits (“DIB”) under Title II of the Act.

       The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings. ECF No. 7. Pursuant to this authority, the Court issues

this memorandum opinion and orders the entry of a final judgment in this matter.

1.     Background:

       Plaintiff protectively filed his application for DIB on January 12, 2015. (Tr. 48). In this

application, Plaintiff alleges being disabled due to post-traumatic stress disorder (PTSD), bipolar

disorder, anxiety, depression, anger issues, lumbar spine bulging discs, disc degeneration, narrowing

of spinal column, nerve problems with numbness in arms and hands, and chronic headaches. (Tr.




                                                 1
278). Plaintiff alleges an onset date of December 3, 2014. (Tr. 48). His application was denied

initially and again upon reconsideration. Id.

       Plaintiff requested an administrative hearing on his denied application. (Tr. 195-196). This

hearing request was granted and Plaintiff’s administrative hearing was held on January 30, 2017.

(Tr. 107-144). At this hearing, Plaintiff was present and was represented by counsel, William Kirby

Mouser. Id. Plaintiff and Vocational Expert (“VE”) Dianne Smith testified at the hearing. Id. At

the time of the hearing, Plaintiff was forty (40) years old and had a high school education with some

college. (Tr. 112, 114).

       Following the hearing, on May 11, 2017, the ALJ entered an unfavorable decision denying

Plaintiff’s application for DIB. (Tr. 48-61). In this decision, the ALJ determined Plaintiff met the

insured status requirements of the Act through June 30, 2020. (Tr. 50, Finding 1). The ALJ also

determined Plaintiff had not engaged in Substantial Gainful Activity (“SGA”) since December 3,

2014. (Tr. 50, Finding 2).

       The ALJ found Plaintiff had the following severe impairments: degenerative disc disease

of the cervical and lumbar spine, post-traumatic arthritis of the ankle, carpal tunnel syndrome,

morbid obesity, anxiety disorder, major depressive disorder, and post-traumatic stress disorder. (Tr.

50, Finding 3). Despite being severe, the ALJ determined those impairments did not meet or

medically equal the requirements of any of the Listings of Impairments in Appendix 1 to Subpart P

of Regulations No. 4 (“Listings”). (Tr. 52, Finding 4).

       In this decision, the ALJ evaluated Plaintiff’s subjective complaints and determined his RFC.

(Tr. 54, Finding 5). First, the ALJ evaluated Plaintiff’s subjective complaints and found his claimed




                                                 2
limitations were not entirely credible. Id. Second, the ALJ determined Plaintiff retained the RFC

to perform a range of sedentary work and could lift or carry 10 pounds; could occasionally climb,

stoop, crouch, kneel, and crawl; sit for six to eight hours in an eight-hour workday; walk one to two

hours in an eight-hour workday; frequently reach and handle with the right dominant hand and only

occasionally with the left non-dominant hand; could not work at unrestricted heights, ladders, or

scaffolding; limited to unskilled rote activity; could understand, follow, and remember concrete

instructions; and could have only superficial contact with supervisors, coworkers, and the public.

Id.

       The ALJ then evaluated Plaintiff’s Past Relevant Work (“PRW”). (Tr. 59, Finding 6). The

ALJ determined Plaintiff was not capable of performing his PRW. Id. The ALJ, however, also

determined there was other work existing in significant numbers in the national economy Plaintiff

could perform. (Tr. 60, Finding 10). The ALJ based this determination upon the testimony of the

VE. Id. Specifically, the VE testified that given all Plaintiff's vocational factors, a hypothetical

individual would be able to perform the requirements of representative occupations such as

document preparer with approximately 45,000 such jobs in the nation and surveillance system

monitor with approximately 15,000 such jobs in the nation. Id. Based upon this finding, the ALJ

determined Plaintiff had not been under a disability, as defined in the Act, from December 3, 2014

through the date of the decison. (Tr. 61, Finding 11).

       Thereafter, Plaintiff requested the Appeals Council’s review of the ALJ’s decision. (252-

258). The Appeals Council denied this request for review. (Tr. 1-7). On June 21, 2018, Plaintiff




                                                 3
filed the present appeal. ECF No. 1. Both Parties have filed appeal briefs. ECF Nos. 12, 13. This

case is now ready for decision.

2.     Applicable Law:

       It is well-established that a claimant for Social Security disability benefits has the burden of

proving his or her disability by establishing a physical or mental disability that lasted at least one

year and that prevents him or her from engaging in any substantial gainful activity. See Cox v. Apfel,

160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The Act defines

a “physical or mental impairment” as “an impairment that results from anatomical, physiological,

or psychological abnormalities which are demonstrable by medically acceptable clinical and

laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff must show that

his or her disability, not simply his or her impairment, has lasted for at least twelve consecutive

months. See 42 U.S.C. § 423(d)(1)(A).

       To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts to

the Commissioner to prove that there are other jobs in the national economy that the claimant can



                                                  4
perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only considers

the plaintiff’s age, education, and work experience in light of his or her RFC if the final stage of this

analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.      Discussion:

        Plaintiff brings the present appeal claiming the ALJ erred in failing to properly determine

Plaintiff’s RFC. ECF No. 12, Pgs. 4-14. In response, Defendant argues the ALJ did not err in any

of his findings. ECF No. 13.

        This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance but it is enough that a reasonable mind

would find it adequate to support the Commissioner's decision. The ALJ's decision must be affirmed

if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d 964, 966

(8th Cir. 2003).     As long as there is substantial evidence in the record that supports the

Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have

decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other words,

if after reviewing the record it is possible to draw two inconsistent positions from the evidence and

one of those positions represents the findings of the ALJ, the decision of the ALJ must be affirmed.

Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

        The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds Plaintiff’s




                                                   5
arguments on appeal to be without merit and finds the record as a whole reflects substantial evidence

to support the ALJ’s decision.

       Accordingly, the ALJ’s decision is hereby affirmed and Plaintiff’s Complaint is dismissed

with prejudice. See Sledge v. Astrue, 364 Fed. Appx. 307 (8th Cir. 2010)(district court summarily

affirmed the ALJ).

4.     Conclusion:

       Based on the foregoing, the undersigned finds that the decision of the ALJ, denying benefits

to Plaintiff, is supported by substantial evidence and should be affirmed. A judgment incorporating

these findings will be entered pursuant to Federal Rules of Civil Procedure 52 and 58.

       ENTERED this 20th day of June 2019.



                                                      /s/ Barry A. Bryant
                                                      HON. BARRY A. BRYANT
                                                      U.S. MAGISTRATE JUDGE




                                                 6
